t c memo united_states tax_court charles e bercy deceased elaine bercy successor_in_interest and elaine bercy petitioners v commissioner of internal revenue respondent docket no filed date mark bernsley for petitioners michael w berwind and linette b young for respondent memorandum findings_of_fact and opinion lauber judge with respect to petitioners’ federal_income_tax for the internal_revenue_service irs or respondent determined a deficiency of dollar_figure and an accuracy-related_penalty of dollar_figure the principal issue for deci- sion is whether petitioners are entitled to a business_bad_debt deduction under sec- tion a we hold that they are entitled to such a deduction and accordingly are not liable for an accuracy-related_penalty findings_of_fact some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated by this reference petitioners were a married couple who resided in california when they filed their petition petition- er husband mr bercy or petitioner testified at trial but died several months after- wards a petitioner’s lending activity mr bercy was at all relevant times a licensed real_estate broker in califor- nia he was the co-founder president and major shareholder of the argus group argus a california entity that elected s_corporation status for federal_income_tax purposes argus was chiefly engaged in making mortgage loans secured_by real_estate typically short-term speculative loans for residential construction petitioner estimated that argus had lent at least dollar_figure million since its founding in 1unless otherwise indicated all statutory references are to the internal_revenue_code code in effect for the relevant year and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar mr bercy also owned astin-carr a company that arranged real_estate syndications and regularly supplied capital to argus apart from his activities for these companies mr bercy loaned substantial sums for his own account he estimated that over the years he had made more than dollar_figure million of personal loans whenever a plausible borrower approached him about this type of loan mr bercy investigated the proposed project sought appraisals and consulted his personal guidelines for gauging risks and rewards most of the loans mr bercy made for his own account were real_estate related but he also made a variety of personal_property loans and even financed a few hollywood film scripts he estimated that he typically made one or two per- sonal property loans for his own account annually including one in and one in he pegged the outstanding volume of his personal_property loans in at about dollar_figure million we found his testimony on these points credible in early darryl aken an acquaintance of mr bercy’s approached him with a proposal for a personal loan mr aken operated a furniture business in los angeles through a limited_liability_company llc that did business under the trade_name girari girari manufactured high-end furniture which it sold directly to consumers from its showroom it also rented tables and chairs for use at social events museum openings and conferences girari’s high-end furniture was popular among los angeles party-goers and in mr aken sought capital to expand his business to las vegas he told mr bercy that he was looking to borrow dollar_figure disclosing that girari had dollar_figure of pre-existing debt its pre-existing debt consisted of dollar_figure owed to sylvan aken mr aken’s mother dollar_figure owed to sandra aken his daughter and dollar_figure owed to richard kern an unrelated party whom mr bercy believed to be a savvy investor the record does not disclose whether any of these lenders received or perfected security interests in girari’s assets although mr bercy several years previously had declined an invitation to acquire an equity stake in girari he told mr aken that he would consider a loan consistently with his due-diligence process mr bercy investigated girari he visited girari’s showroom and reviewed records of its rentals over the previous two years impressed by girari’s business plan and mr kern’s business reputa- tion mr bercy decided to lend money not wanting to lend the full dollar_figure himself mr bercy asked another lender dennis levitt to go with him mr bercy and mr levitt had previ- ously made a personal_property loan together each agreed to lend girari dollar_figure on substantially identical terms b the note the record includes copies of the loan documents that the parties thereto executed in date none of these documents which were prepared by ronald altman mr bercy’s lawyer contains original signatures mr bercy credibly testified that he had shredded the originals in a house-cleaning exercise mandated by his wife and mr aken kept no copies after he sold girari’s assets in however mr altman kept digital versions of the loan documents on his law firm’s computer system we find that these versions coupled with the testi- mony of messrs altman aken and bercy are sufficient to establish the basic terms of the loan the parties executed a promissory note whereby mr bercy and mr levitt each lent dollar_figure to girari the note bore interest pincite had a one-year maturity and was structured as a line of credit such that girari could draw up to dollar_figure in principal mr aken personally guaranteed the note the parties exe- cuted a security_agreement whereby girari gave messrs bercy and levitt equal se- curity interests in its assets and proceeds of any sale of assets 2mr bercy’s share of the loan was made by a grantor_trust and for our purposes he is treated as having lent the funds directly see sec_671 shortly after the closing messrs bercy and levitt each disbursed dollar_figure to girari each disbursed another dollar_figure to girari a month or so later although the loan was secured_by girari’s assets the lenders neglected to file financing statements with the california secretary of state to perfect their security interests c restructuring the debt the financial crisis was unkind to girari as demand for new homes shriveled so did demand for its furniture and as businesses conventions and party hosts scaled back their entertaining demand for high-end rental furni- ture cratered when the promissory note came due in date girari was un- able to repay as a real_estate lender mr bercy had bigger problems at that point so he declined to seek an immediate remedy for girari’s default enforcing the security_agreement would have required legal expenses and left him with large volumes of furniture for which there was little demand instead mr bercy resolved to let mr aken who had expertise in the furniture industry attempt to restructure girari and find a way to repay the loan mr aken regularly communicated with mr bercy mr levitt and his other lenders about his efforts to repay girari’s loans in mr aken concluded that selling girari was the only viable way to manage repayment he explored sale of the company to a canadian buyer and to cort furniture rental a large u s firm when those efforts failed he explored alliances with other party-rental companies but those overtures were likewise unsuccessful by early girari had not been sold and mr levitt had grown impatient he agreed to take dollar_figure in complete satisfaction of the dollar_figure that he was owed mr bercy and the other lenders believed that they stood to recover more if they waited until mr aken found a suitable buyer for girari they accordingly acquiesced in mr levitt’s exit on these terms mr levitt and girari executed an agreement under which he would receive in satisfaction of his dollar_figure loan dollar_figure in seven installments during the agreement stated that if girari failed to pay dollar_figure by date mr levitt would be free to pursue full recovery_of the dollar_figure by year end girari had made total payments to mr levitt of only dollar_figure mr aken eventually found a buyer in girari sold its assets to kool party rentals kool an arizona firm for dollar_figure kool paid dollar_figure in cash and executed a promissory note for the dollar_figure balance the note bore interest pincite annually and required that principal be repaid in monthly installments of dollar_figure plus applicable_interest girari used the dollar_figure cash payment to refurbish the rental furniture that was to be delivered to kool the first dollar_figure paid via monthly installments was allocated to mr levitt to satisfy the balance of his dollar_figure claim the creditors agreed and the kool note specified that the balance of the promissory note or dollar_figure would be paid to mr bercy to mr kern to sondra aken and to sylvan aken mr bercy’s share of the principal was thus dollar_figure dollar_figure mr bercy and the other lenders believed that girari’s and mr aken’s obligations to them originally totaling dollar_figure had been com- pletely extinguished upon their receipt during of ratable interests in the kool note kool made all payments of interest and principal as scheduled it sent these payments to argus which acted without fee as the servicer for the loan argus transmitted to mr bercy and the other lenders their shares of each monthly pay- ment together with a computerized statement of account showing a breakdown between principal and interest kool fully discharged the dollar_figure note in date two years early by making a lump-sum payment of the balance then due d tax reporting and trial on their federal_income_tax return petitioners claimed a business_bad_debt deduction of dollar_figure under sec_166 they reported this loss on sched- ule c profit or loss from business for mr bercy’s sole_proprietorship activity among the expenses of this business they included a dollar_figure item captioned loan charge off--girari inc petitioners’ accountant calculated the dollar_figure loss by valuing mr bercy’s interest in the kool note at dollar_figure applying a discount of roughly to the dollar_figure of principal that he was due the accountant believed this discount was warranted because the interest rate on the kool note wa sec_5 as opposed to the girari had contracted to pay repayment of the kool note was stretched out over several years and the kool note was a multiparty loan in which mr bercy held a minority interest supposedly complicating his ability to proceed with legal enforcement on his own the irs selected petitioners’ return for examination on date it issued them a notice_of_deficiency disallowing the claimed dollar_figure bad_debt deduction and determining the deficiency and accuracy-related_penalty set forth above see supra pp as the basis for the disallowance the notice stated you did not establish that the business_expense shown on your tax_return was paid_or_incurred during the taxable_year and that the expense was ordinary and necessary to your business petitioners timely petitioned for redetermination and trial was held in los angeles in date a burden_of_proof opinion the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving those determina- tions erroneous rule a 290_us_111 the taxpayer generally bears the burden of proving his entitlement to deductions al- lowed by the code and of substantiating the amounts of claimed deductions 503_us_79 sec_1_6001-1 income_tax regs however rule a provides that respondent shall have the burden_of_proof in respect of any new_matter increases in deficiency and affirmative defenses pleaded in the answer the notice_of_deficiency issued to petitioners disallowed the loss deduction for lack of substantiation ie because petitioners had not established that the ex- pense was incurred during the taxable_year and was ordinary and necessary petitioners contend that the status of the girari debt as a business debt requires dif- ferent evidence and thus constitutes new_matter on which respondent should have the burden_of_proof see rule a 112_tc_183 because we find that the preponderance_of_the_evidence favors petitioners on this point we need not decide who has the burden_of_proof on the business debt question see 138_tc_306 supplementing tcmemo_2011_209 supplemented by 151_tc_160 b bad_debt deduction the code allows a deduction against ordinary_income for a business debt that becomes wholly or partially worthless during the taxable_year sec_166 d for a nonbusiness_bad_debt held by a taxpayer other than a corporation sec_166 does not apply and the taxpayer is allowed a short-term_capital_loss for the year in which the debt becomes worthless sec_166 sec_1 a income_tax regs we have found as a fact that mr bercy disbursed dollar_figure to girari in and respondent agrees that this extension of credit was a bona_fide loan the issues remaining for decision are whether the loan constituted a business or nonbusiness_debt whether the loan became wholly or partially worthless in and if so the amount of the deduction to which petitioners are entitled business vs nonbusiness_debt sec_166 describes a business debt as a debt created or acquired in connection with a trade_or_business of the taxpayer or a debt the loss from the worthlessness of which is incurred in the taxpayer’s trade_or_business the status of a debt as a business debt presents a question of fact see sec_1_166-5 income_tax regs to be eligible to deduct a loss as a business_bad_debt the taxpayer must show that he was engaged in a trade_or_business and that the debt was proximately related to that trade_or_business 66_tc_652 aff’d 601_f2d_734 5th cir sec_1 b income_tax regs to be engaged in a trade_or_business the taxpayer must participate in the activity with continuity and regularity and his primary purpose for engaging in the activity must be for income or profit 480_us_23 whether the debt has a proximate relationship to the taxpayer’s trade_or_business turns on the taxpayer’s dominant motivation in making the loan putoma corp t c pincite we find that mr bercy was engaged in a distinct trade_or_business of lend- ing money aside from his activities on behalf of argus and astin-carr mr ber- cy personally made loans to a variety of borrowers solely for his own account on a regular basis his personal lending activity was substantial comprising numer- 3argus was engaged in the business of making real_estate loans and mr bercy supplied capital to argus directly as a shareholder of that s_corporation and through astin-carr an entity he wholly owned petitioners do not contend that mr bercy should be deemed to be in the lending business solely by virtue of the activities conducted by his s_corporation cf 136_tc_263 holding that managing member of an llc was deemed to carry on the lending business of his llc ous loans totaling an estimated dollar_figure million and he engaged in this activity with the intent of making a profit mr aken credibly testified that he approached mr bercy because he knew that mr bercy was in the lending business the fact that the two men were unre- lated negated any familial motivation for the loan mr bercy agreed to lend only after investigating girari’s business and finances performing due diligence as he did for his other loans to hedge his bet he secured as a co-lender mr levitt with whom he had previously joined in making a personal_property loan his behavior in connection with the girari loan was consistent with his general business prac- tices and that loan was proximately related to his trade_or_business of lending money see ruppel v commissioner tcmemo_1987_248 53_tcm_829 since we have held that petitioner was in the trade_or_business of lending money it follows that the most significant loans created with respect to that business were proximately related to it unless the facts show some other reason for the loan respondent concedes that mr bercy was admittedly engaged in the busi- ness of real_estate lending but respondent contends that making personal prop- erty loans was outside the scope of that business and in respondent’s view the scale of mr bercy’s non-real-estate lending activity was insufficiently robust to constitute a trade_or_business distinct from his business of real_estate lending we are not persuaded to construe the term trade_or_business so narrowly in this context when previously considering the status of loans as business_debts under sec_166 we have not segmented the taxpayer’s lending business according to the nature of the loan or type of customer rather we have simply asked whether the taxpayer was in the business of lending money separate and distinct from any other gainful employment he or she may have had see eg yaryan v commissioner tcmemo_2018_129 at the parties agree that petitioners were not in a trade_or_business of lending funds owens v commis- sioner tcmemo_2017_157 114_tcm_188 inquiring whether the taxpayer’s personal lending was a trade_or_business hatcher v commissioner tcmemo_2016_188 112_tcm_415 finding that the taxpayer was not engaged in the trade_or_business of lending money aff’d 726_fedappx_207 5th cir ruppel t c m cch pincite requiring the taxpayer to show that he was in the trade_or_business of lending money jessup v commis- sioner tcmemo_1977_289 36_tcm_1145 finding that the tax- payer was in the business of making loans respondent errs in relying on rutter v commissioner tcmemo_2017_ 114_tcm_282 we there disallowed a business_bad_debt deduction because we found the taxpayer’s advances to his corporation to have been equity investments rather than loans id pincite but even if the advances constitut- ed debt we held that the taxpayer was not entitled to a business_bad_debt deduc- tion because there was no support in the record for his assertion that he was in the business of lending money id pincite in rutter as in other cases involving this question we asked whether the evidence established that the tax- payer was in the lending business id pincite answering that question affirm- atively here we find that the girari loan was a business debt for purposes of sec_166 worthlessness in sec_166 allows a deduction for the taxable_year in which a business debt becomes wholly or partially worthless the year in which a debt becomes worthless is fixed by identifiable events that make it reasonable for the lender to abandon any hope of recovery 77_tc_582 when a debt becomes worthless is to be decided by the trier of fact am off- shore inc v commissioner 97_tc_579 citing 871_f2d_64 7th cir aff’g t c memo ascertaining when a debt becomes worthless requires examination of all the circumstances 14_tc_1282 there is no standard test or formula for determining worthlessness but relevant factors include the debtor’s solvency the lender’s collection efforts and subse- quent dealings between the parties see 280_us_445 109_tc_400 am offshore inc t c pincite sec_1_166-2 income_tax regs the taxpayer must estab- lish objective facts from which worthlessness can be determined mere belief that a debt has gone bad is insufficient 50_tc_813 aff’d per curiam u s tax cas cch para 9th cir a taxpayer is not required to take legal action to enforce payment where it would in all probability not result in the satisfaction of execution on a judgment sec_1_166-2 income_tax regs in evaluating a taxpayer’s contention that a debt has become wholly or par- tially worthless we give weight to the creditor’s soundly exercised business judg- ment 56_tc_58 we do not re- quire a creditor to pursue theoretical possibilities of recovery that ignore the re- alities of the business environment abc beverage corp v commissioner tcmemo_2006_195 92_tcm_268 whether a bad_debt deduction is proper must be analyzed according to ‘reasonableness commonsense and economic reality ’ id pincite quoting 215_f2d_567 2d cir the sale of girari’s assets to kool was an identifiable_event that reasonably caused mr bercy to abandon any hope of recovery beyond the amount to which he was entitled under the kool note after mr levitt’s departure mr bercy and the other creditors joined in an agreement to accept pro_rata shares of the girari sale proceeds via the kool note in full settlement of girari’s obligation to them the creditors viewed the sale of girari’s assets as the only hope of recovery and they waited patiently for six years for mr aken to find a buyer once that sale was consummated the creditors treated the kool note as a final settlement that extinguished any claims by any of them against girari or mr aken personally respondent urges that mr bercy could have recovered more than his pro_rata share of the kool note but it is unclear what the source of that recovery could have been girari had sold all of its assets and mr aken in appeared to be as asset-poor as he had been when girari defaulted six years previously in 4the parties’ behavior following execution of the kool note is consistent with their understanding that they had no further claim against girari or mr aken if mr bercy believed that he could seek a deficiency judgment against either of them he presumably would not have shredded his original copy of the girari note any event mr bercy’s ability to sue on mr aken’s personal guarantee was uncertain under california law because more than four years had elapsed since girari defaulted on the note see cal civ proc code sec_337 west requiring that an action upon an obligation or liability be brought within four years respondent contends that mr bercy’s security_interest in girari’s assets though unperfected attached to the proceeds of the asset sale and he contends that this security_interest gave mr bercy under california law absolute priority over the claims of unsecured creditors from these premises respondent con- cludes that mr bercy had priority over girari’s three other creditors and was en- titled to receive of the proceeds from the kool note until he was re- paid in full accepting arguendo respondent’s premises we do not agree with his con- clusion there is no evidence in the record to indicate whether the loans extended by girari’s three previous creditors--sondra aken sylvan aken and mr kern-- were secured or unsecured more importantly mr bercy and they had agreed to accept undivided pro_rata shares of the kool note in full payment of their respec- tive claims against girari it is difficult to see how mr bercy could have reneged on that agreement by asserting an unperfected seven-year-old security_interest as a bar to their entitlements we find that mr bercy exercised reasonable business judgment in concluding that he stood to recover more by agreeing to divide the proceeds pro_rata than by engaging in a potentially costly priority dispute with the other creditors over what was in comparison with mr bercy’s other undertakings a relatively small amount of money in sum we find that mr bercy reasonably abandoned in any hope of recovering more from the girari loan than his pro_rata share of the kool note mr levitt a sophisticated businessman had previously agreed to accept cents on the dollar in full payment for his dollar_figure loan mr bercy held out longer and his patience was rewarded netting him cents per dollar through the kool note we give weight to mr bercy’s soundly exercised business judgment shared by girari’s other creditors that the kool transaction was the endgame see portland mfg co t c pincite mr bercy reasonably concluded that further legal action against mr aken girari or girari’s other creditors would in all probability not have result ed in the satisfaction of execution on a judgment sec_1_166-2 income_tax regs we accordingly find that the girari loan be- came worthless in except to the extent of the undivided_interest in the kool note that mr bercy received in partial satisfaction of his principal amount of deduction sec_166 provides that the amount of the deduction for any bad_debt shall be the adjusted_basis provided in sec_1011 for determining the loss from the sale_or_other_disposition of property sec_1011 cross-refers to sec_1012 which provides that the basis_of_property is generally its cost mr bercy’s original cost_basis in the girari loan was dollar_figure to deter- mine the bad_debt deduction we must adjust mr bercy’s basis for the value of the property he received in partial repayment of his principal see deutsch v com- missioner tcmemo_2012_318 104_tcm_573 the adjusted_basis of a note equals the face_amount of the debt minus any principal paid back by the debtor sec_1_166-1 income_tax regs as repayment of his princi- pal mr bercy received an undivided interest in the kool note the face value of mr bercy’s undivided interest in the kool note was dollar_figure which would produce a bad_debt deduction of dollar_figure petitioners re- ported a bad_debt deduction of dollar_figure applying a discount to the face value of the property interest mr bercy received petitioners’ accountant believed a discount was warranted because the interest rate on the kool note wa sec_5 as opposed to the girari had contracted to pay repayment of the kool note was stretched out over several years and the kool note was a multiparty loan in which mr bercy held a minority interest allegedly complicating his ability to proceed with legal enforcement on his own petitioners’ accountant did not testify at trial but his computation is set forth in workpapers he supplied to the irs during the examination petitioners have not carried their burden of proving that a discount is war- ranted or if so the proper amount of the discount the fact that the girari note bore a higher interest rate than the kool note is irrelevant the task at hand is to determine the fair_market_value of mr bercy’s share of the kool note the inter- est rate that girari agreed to pay seven years earlier is immaterial in answering that question and mr bercy cannot claim a tax loss for interest girari never paid a bad_debt deduction for accrued but unpaid interest is allowable only if the interest was previously reported by the taxpayer as taxable_income see 121_tc_279 a discount might be appropriate if the interest rate on the kool note was artificially low but petitioners have supplied no reason to believe that it was kool was unrelated to girari’s creditors and operated at arm’s length with them the accountant’s workpapers do not address and petitioners presented no evi- dence concerning kool’s creditworthiness prevailing interest rates in or comparable interest rates for a loan of this size and quality if the interest rate adequately compensated mr bercy for the time value of money--and there is no evidence to the contrary--it is immaterial that repayment stretched out over several years finally petitioners have not shown that a discount was justified on the ground that mr bercy held a minority interest in a multiparty note the four creditors agreed that argus mr bercy’s firm would service the loan kool made all payments to argus and it disbursed funds ratably to mr bercy and the other three creditors since argus controlled the cashflow and acted for the creditors as a group we are not convinced that mr bercy was meaningfully disadvantaged by his minority position or by inability to proceed with legal enforcement on his own in sum we find that mr bercy made in connection with his business of lending money a business loan of dollar_figure to girari in in partial satisfac- tion of that debt in he received a interest in a note with a face value of dollar_figure petitioners have not shown that any discount was justified so the prop- erty mr bercy received was worth dollar_figure the face value of his interest in the note at that point mr bercy had no reasonable prospect of recovering any more of his principal investment petitioners were thus entitled for to a business_bad_debt deduction of dollar_figure under sec_166 to reflect the foregoing decision will be entered under rule
